Citation Nr: 1242023	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-35 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for prostate cancer, and if so, whether service connection is warranted, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for kidney cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949, and from September 1950 to September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen the claim of service connection for prostate cancer and also denied service connection for kidney cancer and skin cancer, including as due to exposure to ionizing radiation.  This decision was confirmed and continued in a September 2008 rating decision.  The Veteran perfected an appeal to the February 2009 decision.  

In an April 2011 rating decision, the RO denied entitlement to an increased rating for degenerative disc disease of the cervical spine.  A notice of disagreement was received in June 2011.  

In July 2011, the Veteran testified before the undersigned at a Travel Board hearing at the Winston-Salem, North Carolina RO, as to the service connection issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for prostate cancer on the merits, kidney cancer, and skin cancer and entitlement to an increased rating for degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1996, the RO denied service connection for prostate cancer.  The Veteran did not appeal.

2.  Evidence submitted since the RO's prostate cancer decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision which denied service connection for prostate cancer is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's May 1996 rating decision; thus, the claim of service connection for prostate cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board herein reopens the claim for service connection for prostate cancer, nor further action is required with respect to the duty to notify and assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In a May 1996 rating decision, the RO denied service connection for prostate cancer on the basis that although the Veteran had prostate cancer (as shown on a March 1996 VA examination), it was not due to service or to a service-connected condition (cervical spine and left upper extremity disabilities).  A notice of disagreement was not received within the subsequent one-year period.  

Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's May 1996 rating decision is final.  38 U.S.C.A. § 7105.  A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although in the previous denial VA did not consider whether service connection was warranted for prostate cancer as due to claimed inservice radiation exposure, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record, in pertinent part, includes lay evidence from G.H.M. and R.W.N., who served with the Veteran and indicated that he was exposed to radiation while serving aboard the USS Norton.  During that service, they indicated that he Veteran was required to salvage parts aboard the USS Independence which had been used as a target for atomic testing, and that the Veteran relayed that he saw warning signs on the USS Independence which said, "Danger-High Radiation."  They also said that the Veteran had been treated for his claimed cancers.  The Veteran further submitted statements and hearing testimony to the same effect.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran and other service members are competent to state the nature of their service and that the Veteran had boarded the USS Independence which had been involved in atomic testing.  At the time of the May 1996 final decision, the Veteran had not provided details regarding in-service radiation exposure nor any supporting evidence of such exposure.  

In light of the foregoing, the Board finds new and material evidence has been received since the RO's May 1996 decision; thus, the claim of service connection for prostate cancer is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

ORDER

The claim for service connection for prostate cancer is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran testified and submitted written correspondence in which he indicated that he was exposed to ionizing radiation during service.  He indicated that while serving aboard the USS Norton in the 1950-1952 timeframe, he was required to salvage parts from the USS Independence which had recently been decommissioned several years before after being part of atomic bomb testing at Operation Crossroad.  This reportedly occurred at Hunter's Point in San Francisco.  While on board that vessel, he was required to wear coveralls and observed barrels which he though held concrete and were labeled, "Keep away high radiation."  After he disembarked from that vessel, he and the other crew members were required to shower with soap and change their clothes.  With regard to prostate cancer, he stated that he was diagnosed in 1995.  His kidney cancer was diagnosed in about 2007.  The Veteran completed a VA Form "Radiation Risk Activity Information Sheet" in which he indicated basically provided the same information, indicating that the exposure occurred during the fall of 1950.

In an effort to determine what, if any, radiation exposure the Veteran had, VA queried the Navy Environmental Health Detachment Center, and provided all of the pertinent information regarding the Veteran's claimed exposure.  In response, in April 2007, the Department of the Navy replied that there were no reports of occupational exposure to ionizing radiation pertaining to this Veteran.  It was suggested that a query be made of the National Personnel Records Center.  However, it was thereafter verified that the Veteran did not have a DD Form 1141 Record of Exposure to Ionizing Radiation.  A request was then made of the Defense Threat Reduction Agency (DTRA) to determine if the Veteran had ionizing radiation exposure during service.  All pertinent information was provided to that agency.

Meanwhile, as referenced above, letters were received from two service members who stated that the Veteran boarded the USS Independence during service and that he indicated that there were signs warning of high radiation on that vessel.  

However, in July 2008, the DTRA reported that information concerning the Veteran would be under the parameters of the Department of the Navy.  As such, in August 2008, the Department of  the Navy was sent the same request.  The response from the Department of the Navy stated that the a review of the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The Veteran then requested that the ship's logs be checked.  So, the RO sent a request to the Modern Military Branch.  A response was forthcoming from the National Archives and Records Administration, but the response did not show the claimed exposure as no logs were maintained on the USS Independence after the ship was decommissioned in August 1946.  

The Veteran has been diagnosed with prostate cancer, skin cancer, and kidney cancer.  The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The regulation provides a list of recognized radiogenic diseases in 38 C.F.R. § 3.311(b)(2), and the regulatory time period when the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  Prostate cancer, skin cancer, and kidney cancer developing more than five years after the radiation exposure are considered radiogenic diseases under this provision.  See 38 C.F.R. §§ 3.311(b)(2) (xxii). 

Under the pertinent regulation, it states that the veteran must have (1) been exposed to ionizing radiation in service; (2) developed a radiogenic disease; and (3) the disorder must have been manifested within the period specified in the regulation before the claim will be referred to the Under Secretary for Benefits for consideration.  The regulation further states that if any of the three requirements are not met, "it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances."  38 C.F.R. § 3.311(b)(1).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, as is the case here, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service records and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

As noted, it has been determined by the appropriate agency that there is no record of the Veteran being exposed to radiation in service.  However, for the purpose of this remand, the Board finds that the Veteran's statements about boarding the USS Independence to salvage parts to be credible.  Therefore, the case must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 

On remand, a complete copy of the Veteran's service personnel records, as well as any additional service treatment records, should also be requested.  Updated VA treatment records should also be obtained.

In addition, as noted in the introductory portion of this decision, the Veteran has disagreed with the denial of an increased rating for degenerative disc disease of the cervical spine from the April 2011 rating decision.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all records of the Veteran's treatment at the Asheville VA Medical Center, dated since December 2010.  

2.  Make arrangements to obtain a complete copy of the Veteran's Official Military Personnel File (OMPF), addressing his duties and assignment during his time in service, to include copies of any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), NAVMED 6470/10 or equivalent document, and a complete copy of the Veteran's service treatment records.



3.  Thereafter, all relevant records, including the Veteran's statements, should be forwarded to the Under Secretary for Health, for a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).

4.  If the dose estimate shows that the Veteran was exposed to radiation, the case must be referred to the Under Secretary for Benefits, under 38 C.F.R. § 3.311(c).

5.  Then, readjudicate the claims of service connection for prostate cancer, kidney cancer, and skin cancer, including as due to exposure to ionizing radiation.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

6.  Send the Veteran a statement of the case as to the issue of entitlement to an increased rating for degenerative disc disease of the cervical spine in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


